Citation Nr: 1138767	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2004 and June 2005 rating decisions in which the RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in June 2005, and the RO issued a statement of the case (SOC) in October 2005.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in January 2006.  

In his January 2006 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video-conference.  The requested hearing was scheduled for July 2006, but the Veteran failed to appear for the hearing.  The hearing notice was not returned from the United States Postal Service as undeliverable, and a request to reschedule the hearing has been received.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2010).

In April 2010, the Board reopened the Veteran's previously denied claim for service connection for bilateral hearing loss and remanded the underlying claim for service connection, on the merits, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in an July 2011 SSOC), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include artillery explosions and rifle firing.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent medical opinions on the question of whether the Veteran's current bilateral hearing loss resulted from noise exposure in service collectively indicate that such a relationship is as likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  



II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for bilateral hearing loss.  Specifically, the Veteran asserts that his current hearing loss is the result of exposure to artillery noise while serving in the United States Marine Corps.  According to statements received during this appeal, his duties as a field wireman included repairing phone/communication lines strung between live artillery during field training.  He indicates that no hearing protection was worn and that he would experience ringing in his ears which has continued through the present day.  In addition to acoustic trauma from field training, the Veteran contends that he was exposed to rifle noise on the firing range while completing his annual qualifications.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Here, the Veteran's service treatment records do not demonstrate a hearing loss disability, as defined for VA compensation purposes.  See id.  In fact, such records do not contain any audiometric data, but instead reflect normal whisper and spoken voice testing at entrance and separation in September 1961 and January 1966, respectively.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  

Following service, a May 2004 VA outpatient treatment record notes "hearing loss" on the Veteran's problem list.  A March 2005 VA record reflects that audiometric testing suggested the Veteran had bilateral hearing loss to an extent recognized as a disability pursuant to 38 C.F.R. § 3.385; however, the VA audiologist noted that the results were not adequate for compensation and rating purposes.  An April 2005 VA ear, nose, and throat (ENT) consultation record indicates that the Veteran has sensorineural hearing loss complicated by a conductive component in the right ear.  

In addition to the contemporaneous evidence of record, the claims file reflects that the Veteran underwent audiometric testing at the request of VA.  The results of this testing (as reflected in the August 2010 and April 2011 VA examination reports) shows that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, both examinations demonstrate pure tone thresholds greater than 26 decibels in all relevant frequencies, and greater than 40 decibels in most.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss disability, the relevant inquiry is whether such hearing loss may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.  

First addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to artillery fire while working in communications (i.e., as a field wireman) for the 3rd Battalion of the 10th Marines.  He has also contended exposure to rifle noise while performing annual weapons qualifications.  

The Veteran's service personnel records, to include his DD Form 214, confirms that his military occupational specialty for much of his active duty service was, in fact, wireman.  Furthermore, there is evidence that he completed a field wire course and that he served with the 3rd Battalion of the 10th Marines, an artillery battalion, from approximately May 1962 to March 1963.  Also contained within the Veteran's personnel file is a Weapons Firing Record which shows that he completed qualifications for the M-16 rifle annually from 1961 to 1965.  

Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service as a result of the nature of his job and annual qualifications.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Turning to the issue of whether the Veteran's current hearing loss is related to in-service noise exposure, the Board notes that the record contains a number of etiological opinions which it must consider and weigh.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The first of these opinions is the aforementioned March 2005 VA outpatient treatment record.  This record contains an addendum by a VA nurse practitioner indicating that the Veteran should be service-connected for hearing loss based on his reports of extensive noise exposure during service.  While sufficient to suggest that hearing loss may be related to service, the March 2005 VA nurse practitioner's addendum, in the Board's opinion, is insufficient, in and of itself, upon which to award compensation benefits.  In this regard, the opinion only appears to consider lay evidence regarding the in-service injury; there is no indication that any clinical information regarding the Veteran's hearing (such as the service treatment records) was considered (either in the form a lay history as provided by the Veteran or actual records).  Thus, the March 2005 positive nexus opinion may be considered speculative, at best.  

Also of record is an August 2010 VA examination report which contains an opinion that the issue of whether the Veteran's hearing loss is related to military noise exposure cannot be resolved without resorting to mere speculation.  In reaching this conclusion, the examining audiologist noted that whispered voice tests (as shown in the Veteran's service treatment records) "cannot be considered as reliable evidence that hearing loss did or did not occur," and that they are "notoriously subjective, inaccurate[,] and insensitive to the types of hearing loss most commonly associated with noise exposure."  While this statement provides a reasonable basis for the examiner's conclusion that a medical opinion is not feasible, see Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the conclusion that any opinion provided would be speculative neither weighs for or against the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (noting that a speculative opinion neither establishes nor disproves a medical nexus).  In other words, the August 2010 audiologist's report is a non-opinion.  

The final opinion of record is contained within the April 2011 VA examination report and indicates that the Veteran's hearing loss is "less likely as not related to noise exposure in service."  Such opinion is based on the fact that the Veteran passed whispered voice tests at separation, that his current hearing loss would not allow him to pass a whispered voice test, and that medical literature does not support delayed onset hearing loss after noise exposure.  As previously mentioned, the August 2010 VA examiner stated that whispered voice testing is unreliable and inaccurate; thus, it is not certain that significant probative value should be accorded to this opinion.  

Furthermore, the April 2011 VA examiner also indicated in her report that tinnitus is "as likely as not a symptom associated with the [Veteran's] hearing loss."  Such statement is notable because the VA has previously determined (in a March 2011 rating decision) that the Veteran's tinnitus was incurred during his active military service.  Thus, it would seem that if tinnitus is causally related to service, and hearing loss and tinnitus are somehow related, it is reasonable to conclude that hearing loss may also be causally related to service.  

In sum, the record contains one opinion, albeit speculative, linking the Veteran's current bilateral hearing loss disability to in-service noise exposure, a non-opinion that neither weighs for or against the Veteran's claim, and a negative opinion that is based, in part, on insufficient evidence (i.e., whispered voice testing) and also appears to suggest a causal relationship between the Veteran's hearing loss and service-connected tinnitus.  It is the Board's finding that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally related to in-service noise exposure.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2010);  See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


